IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-79,200-01 & WR-79,200-02


EX PARTE LEO THOMAS DESORMEAUX IV, Applicant




ON APPLICATION FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 10416 & 10612
IN THE DISTRICT COURT FROM JASPER COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital
murder and injury to a child.  He was sentenced to life imprisonment for the capital murder and
twenty years' imprisonment for the injury to a child.
	On March 27, 2013, this Court remanded this application to the trial court for findings of fact
and conclusions of law on one specific allegation of ineffective assistance of counsel.  On June 20,
2013, the trial court signed findings of fact and conclusions of law that were based on the affidavit
from trial counsel.  The trial court recommended that relief be denied.  Those findings of fact were
received by this Court on November 25, 2013.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.


Filed: December 18, 2013
Do not publish